Citation Nr: 0921699	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for shoulder disability 
with alleged manifestations of bilateral hand numbness.

2.  Entitlement to a rating in excess of 10 percent for a 
post-operative right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1978 to January 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April and 
December 2005 rating decisions by the Cleveland RO that, in 
part, denied an increased rating for a right knee disability 
and denied service connection for a shoulder disability.  In 
December 2007, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the Veteran's claims file.  In January 2008, these matters 
were remanded for additional notice and development.  The 
issue pertaining to shoulder disability has been 
recharacterized to encompass the Veteran's allegations that 
such disability involves bilateral hand numbness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required. 


REMAND

At the December 2007 Travel Board hearing, the Veteran 
provided testimony to the effect that his shoulder disability 
began as a result of an accident in service.  As the Veteran 
had not previously made this assertion, the matter was 
remanded to allow the RO the opportunity to provide the 
Veteran with notice consistent with the Veterans Assistance 
Act of 2000 (VCAA) for such claim.  In February 2008, the RO 
sent the appropriate notice.  In April 2009, the Veteran's 
representative notified the AMC that the address to which the 
February 2008 notice letter and a March 2009 supplemental 
statement of the case (SSOC) was mailed was an old address.  
A current address was provided with a request to re-send the 
documents to the current address.  This request was not 
granted.  The Veteran is entitled to such notice as it was 
ordered by the Board's remand, but was mailed to an address 
no longer in use.  Under Stegall v. West, 11 Vet. App. 268 
(1998), a remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
orders.  

Furthermore, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-
44 (2008) (issued during the pendency of this appeal), the 
U.S. Court of Appeals for Veterans Claims held, in essence, 
that in a claim for increase the Secretary must provide the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  The Veteran has not received notice that is 
Vazquez-Flores compliant.  The RO will have opportunity to 
provide such notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of the rating 
for right knee disability, the RO should 
provide the Veteran with the specific 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and summarized above.  Regarding 
the claim of service connection for 
shoulder disability, the Veteran must be 
provided VCAA notice appropriate with a 
claim of direct service connection.  He 
should have an opportunity to respond.  

2.  The RO should arrange for all further 
development suggested by any additional 
information or evidence received.  Then 
the RO should re-adjudicate these claims.  
If either remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

